Citation Nr: 1121098	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-30 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of the right shoulder injury.  



REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1991 to January 1992, from July 1999 to July 2001, and from September 2001 to September 2002.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the RO that assigned an increased rating of 20 percent for the service-connected residuals of the right shoulder injury, effective on November 3, 2005.  

In February 2010, the Board remanded the claim to the RO for additional development, to include scheduling a VA examination.  The Board notes that the RO complied with all the indicated development requests.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Of preliminary importance, in April 2011, the Veteran submitted written statements directly for the Board's consideration.  The Veteran's representative supplied a waiver of his right to have this evidence initially considered by the RO along with these statements.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  



FINDINGS OF FACT

The service-connected residuals of the right shoulder injury is shown to be currently manifested by a limitation of function due to pain that more nearly approximates that of flexion of a major arm limited to mid-way between the side and shoulder level.  




CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent, but no higher, for the service-connected residuals of the right shoulder injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.344, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a including Diagnostic Codes (DCs) 5003, 5019, 5200, 5201, 5202 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2005 and March 2010 letters.  

Notably, in an August 2007 Statement of the Case (SOC), the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in March 2011.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim; however, on these facts, such omission is not shown to prejudice the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and severity of his service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matter addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Specific Legal Criteria

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69 (2010).  

In his various VA examinations, the Veteran has reported that he is right handed. Thus, the rating for the right shoulder is to be made on the basis of the right upper extremity being his major extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2010).  

Diagnostic Code 5019 instructs that bursitis will be rated on limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5019 (2010).  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.1a, DC 5003 (2010).  

The current version of the General Rating Formula for Diseases and Injuries of the Shoulder and Arm, 38 C.F.R. § 4.71a, for rating the major extremity, provides as follows:  

Diagnostic Code 5200 provides:  

Scapulohumeral articulation, ankylosis of:  

Note: The scapula and humerus move as one piece.  

50%	Unfavorable, abduction limited to 25º from side;  

40%	Intermediate between favorable and unfavorable;  

30%	Favorable, abduction to 60º, can reach mouth and head.  

38 C.F.R. § 4.71a, DC 5200 (2010).  


Diagnostic Code 5201 provides:  

Arm, limitation of motion of:  

40%	To 25º from side;  

30%	Midway between side and shoulder level;  

20%	At shoulder level.  

38 C.F.R. § 4.71a, DC 5201 (2010).  


Diagnostic Code 5202 provides: Humerus, other impairment of:  

80%	Loss of head of (flail shoulder);  

60%	Nonunion of (false flail joint);  

50%	Fibrous union of;  


Recurrent dislocation of the scapulohumeral joint.  

30%	With frequent episodes and guarding of all arm movements;  

20%	With infrequent episodes, and guarding of movement only at shoulder level.  


Malunion of:  

30%	Marked deformity;  

20%	Moderate deformity.  

38 C.F.R. § 4.71a, DC 5202 (2010).  


Analysis

By way of background, in a November 2001 rating decision, the RO granted service connection for the residuals of a right shoulder injury and assigned a noncompensable (no percent) evaluation, effective on July 27, 1999.  

In a June 2003 rating decision, the RO assigned an increased rating of 10 percent, effective on September 27, 2002.  Most recently, in an April 2006 rating decision, the RO assigned an increased rating of 20 percent, effective on November 3, 2005.  

The Veteran asserts that his service-connected residuals of the right shoulder injury, evaluated as 20 percent disabling, presents a greater degree of impairment than the currently assigned evaluation would indicate.  He describes symptoms that include chronic pain that severely limits his range of motion and impairs his ability to perform certain activities of daily living and employment.  

As will be discussed, in the instant case, the Board finds that a 30 percent rating is for application under DC 5201 when considered with the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown.  

A VA fee-basis orthopedic examination in January 2006 noted that the Veteran injured his right shoulder in early 2000 while carrying a box of paper.  He reported having been treated conservatively by VA and undergoing physical therapy, cortisone injections and anti-inflammatory medication without relief.  He described symptoms of pain and limited mobility that occurred constantly, but did not cause incapacitation.  

The Veteran denied having any prosthetic implant of the joint.  He indicated that his right shoulder disability resulted in loss of work on five occasions during the period of a month. 

On examination, the examiner observed that the Veteran was right hand dominant.  An examination of the shoulder showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  

The range of motion testing revealed findings of flexion from 0 to 135 degrees, with pain occurring at 90 degrees; abduction from 0 to 135 degrees with pain occurring at 110 degrees; external rotation from 0 to 90 degrees, without any pain; and internal rotation from 0 to 45 degrees without any pain.  

The examiner added that joint function on the right side was additionally limited by weakness, pain and lack of endurance after repetitive use.  The examiner noted that there was a palpable and audible snapping over the anterior shoulder with shoulder flexion.  

An X-ray study was noted to be within normal limits.  The examiner added that the Veteran had difficulty directing traffic while on detail as a police officer and had a limitation of mobility and difficulty in picking up his child.  A diagnosis was deferred given a discrepancy between plain X-ray results and physical examination findings.  

The VA treatment records, dated from July 2006 to February 2010, revealed findings of a past medical history of subacromial bursitis with supraspinatus tendenopathy, status-post physical therapy and steroid injection in 2005, and X-ray findings of high-riding right humeral head.  He was treated for chronic right shoulder pain, but had a full range of motion with good strength and no local swelling, erythema, warmth or tenderness to palpation.  There was a negative empty can sign, and no rotator cuff tear was noted on examination.  

However, one VA practitioner indicated notable crepitus and snapping with internal/external rotation in abduction.  Notably, in December 2009, the Veteran was treated by urgent care for his right shoulder.  

Most recently, the Veteran underwent a VA examination in May 2010 when a history of right shoulder joint pain without deformity or episodes of dislocation or subluxation, but with giving way, instability, pain, stiffness and weakness, incoordination, decreased speed of joint motion, pops and crunches, daily or more often episodes of locking, warmth, swelling, tenderness, and severe yearly flare-ups of joint disease lasting 1 to 2 weeks.  

The examiner noted that the Veteran had experienced an acute flare up requiring him to be seen at urgent care about 6 months earlier after he spent a few minutes playing sports with his toddler son.  He was treated with prescription medication and was incapacitated for 2 weeks, which inhibited his ability to pursue his usual activities for one week, including working as a police officer.  He noted that his flare ups were incapacitating and that, when his shoulder bothered him, he took over-the-counter medication with fair results.  

The examiner observed there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  There was no loss of a bone or part of a bone, recurrent shoulder dislocations, or no inflammatory arthritis on examination.  

A summary of general joint findings included those of right shoulder crepitus, tenderness, pain at rest, weakness, abnormal motion, guarding of movement, and grimacing pain on abduction of arm and attempting internal rotation from the 90 degree position.  The examiner noted there was an audible snap as the tendon moved with rotation of the humeral head.  

The range of motion testing included findings of right flexion to 110 degrees, right abduction to 90 degrees, right internal rotation to 60 degrees and right external rotation to 85 degrees.  

The examiner indicated there was objective evidence of pain with active motion on the right side, as well as objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of the range of motion, nor was there any joint ankylosis.  

The X-ray study results, dated in April 2010, revealed findings of no fractures or dislocations, and normal bony mineralization.  

An MRI of the right shoulder without contrast was also performed in April 2010.  The report of examination noted findings of hypertrophic changes visualized within the acromioclavicular joint; supraspinatus, infraspinatus, teres minor, and subscapularis intact in the rotator cuff; biceps tendon intact in the rotator cuff; no gross abnormalities in the labrum; bony structures unremarkable; and a small amount of fluid visualized within the subacromial-subdeltoid bursa.  The Veteran was diagnosed with a small amount of fluid in the subacromial subdeltoid bursa consistent with bursitis.  

The Veteran was diagnosed with subacromial bursitis with chronic tendonitis in the right shoulder.  The examiner noted that the right shoulder disability impacted the Veteran's occupational activities in the form of decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and fatigue, decreased strength, and upper extremity pain.  

The Veteran reported having been assigned different duties at work due to his right shoulder.  The examiner noted that the right shoulder disability affected the Veteran's usual daily activities by preventing him from performing chores, sports, and exercise; severely affecting his ability to perform recreational activities; moderately impairing his ability to shop, travel, and drive; and mildly impairing his ability to feed, bathe, dress and groom himself.  

The examiner added that the Veteran used his non-dominant hand for activities he ordinarily did with his right hand.  The examiner observed that, during the examination of the right shoulder, the Veteran had painful reactions to activity especially with the right arm abducted, which was apparent by the Veteran's grimacing and inability to place the right arm and forearm at 90 degrees for internal/external rotation maneuvers.  

The examiner indicated that pain was definite at 60 degrees internal rotation, and opined that the interview and examination supported the Veteran's assertions of the likelihood of joint degeneration over the duration of his symptoms.  

Based on the demonstrated clinical findings, and with consideration of functional loss due to pain and other factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that the service-connected residuals of the right shoulder injury is shown to be productive of a disability picture manifested by a functional loss due to pain that more closely resembles one manifested by motion of the arm limited to midway between side and shoulder level.  

In this regard, the Board notes that the May 2010 VA examiner found evidence of guarding of movement on abduction and attempting internal rotation from the 90 degree position, along with an audible snap as the tendon moved with rotation of the humeral head.  

The examiner specifically noted objective evidence of pain with active motion, and following repetitive motion on the right side, along with objective findings of weakness, tenderness, abnormal motion, guarding of movement, crepitus, giving way, instability, stiffness, decreased speed of joint motion, and locking episodes.  

Further, the examiner noted that the Veteran had experienced an earlier flare up requiring urgent care and was treated with prescription medication and incapacitated for 2 weeks.  

Thus, for all the foregoing reasons, the Board finds that a 30 percent, but no higher, rating for post-operative residuals of right shoulder dislocation, is warranted.  38 C.F.R. §§ 4.3, 4.7.  

However, the current medical record contains no evidence of any impairment or related defect of the humerus, so the Veteran would not entitled to an increase rating under Diagnostic Code 5202.  

Moreover, as the medical record contains no evidence of ankylosis, he would not be entitled to a rating higher than 30 percent under Diagnostic Code 5200.  

The Board also notes that, due consideration has been given to the assignment of separate ratings for separate and distinct symptomatology of the Veteran's service-connected disability; however, the record does not support assigning separate ratings for additional symptoms associated with his shoulder disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In addition, the Board finds that the service-connected right shoulder condition is not productive of an unusual or exceptional disability picture that obviate the application of the established rating criteria.  As such, the Board is not required to remand this matter to the RO for referral actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran has not contended, nor does the record otherwise suggest, that he is prevented from working due to his service-connected right shoulder disability.  During his May 2010 VA examination, it was noted that the Veteran is currently employed full time.  As such, this case does not raise a claim for a total rating based on individual unemployability by reason of service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record, however, does not support assigning different percentage disability ratings for the disability during the period of the appeal.  


ORDER

An increased disability rating of 30 percent, but no more for the service-connected residuals of a right shoulder injury is granted, subject to the regulations governing the payment of monetary awards.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


